               Case 20-50601-LSS         Doc 3-1     Filed 07/23/20     Page 1 of 3




                                 CERTIFICATE OF SERVICE

        I, Gregory J. Flasser, certify that I am, and at all times during the service of process was,
not less than 18 years of age and not a party to the matter concerning which service of process
was made. I further certify that the service of this summons and a copy of the complaint was
made June 30, 2020 by:


■Mail Service: Via certified mail at the addresses listed on Exhibit 1 attached hereto.
□ Personal Service:
□ Residence Service: By leaving the process with the following adult at:
□ Certified Mail Service on an Insured Depository Institution: By sending the process by
   certified mail addressed to the following officer of the defendant at:

□ Publication: The defendant was served as follows: [Describe briefly]
□ State Law: The defendant was served pursuant to the laws                       of the State of
   ________________________, as follows: [Describe briefly]

       Under penalty of perjury, I declare that the foregoing is true and correct.

Date: July 23, 2020                           /s/ Gregory J. Flasser
                                              Gregory J. Flasser (No. 6154)

               Print Name:            Gregory J. Flasser

               Business Address:    Bayard, P.A.
                                    600 North King Street, Suite 400
                                 CERTIFICATE
                                    Wilmington,OFDESERVICE
                                                    19801
                                           Case 20-50601-LSS            Doc 3-1       Filed 07/23/20     Page 2 of 3




                                                                             Exhibit 1

                                                                       (Service Addresses)

           Defendant             c/o                                    Address                          City            State         Zip           Country
Aloha Council                    Jesse Lopez                             42 Puiwa Road                   Honolulu        Hawaii              96817   USA
Cascade Pacific Council          Mathew Devore                           2145 SW Naito Parkway           Portland        Oregon              97201   USA
                                 Delaware Department of Insurance
American Zurich Company                                                 841 Silver Lake Blvd.            Dover           Delaware      19904-2246    USA
                                 Commissioner
                                 Morris, Nichols, Arst & Tunnell LLP    1201 North Market Street, 16th
Boy Scouts of America                                                                                    Wilmington      Delaware      19899-1347    USA
                                 Attn: Derek Abbott                     Floor
                                 Sidley Austin LLP
Boy Scouts of America                                                   787 Seventh Avenue               New York        New York            10019   USA
                                 Attn: Jessica C. K. Boelter
Central Florida Council          Eric Magendantz                         1951 S Orange Blossom Trail     Apopka          Florida             32703   USA
Chief Seattle Council            Michael Quirk                           3120 Rainier Avenue South       Seattle         Washington          98144   USA
Circle Ten Council               Sam Thompson                            8605 Harry Hines Blvd.          Dallas          Texas               75235   USA
Connecticut Yankee Council       Greg Marty                              60 Wellington Road              Milford         Connecticut          6460   USA
Crater Lake Council              James Westfall                          3039 Hanley Road                Central Point   Oregon              97502   USA
Gamehaven Council                Jason Dugan                             607 E Center St.                Rochester       Minnesota           55904   USA
                                 Delaware Department of Insurance
General Star Indemnity Company                                          841 Silver Lake Blvd.            Dover           Delaware      19904-2246    USA
                                 Commissioner
Glacier's Edge Council           Alex Tyms                               5846 Manufacturers Drive        Madison         Wisconsin           53704   USA
Great Alaska Council             Clifford Crismore                       3117 Patterson St               Anchorage       Alaska              99504   USA
Greater Los Angeles Area
                                 Jeff Sulzbach                           2333 Scout Way                  Los Angeles     California          90026   USA
Council
Gulf Underwriters Insurance      Delaware Department of Insurance
                                                                        841 Silver Lake Blvd.            Dover           Delaware      19904-2246    USA
Company                          Commissioner
Inland Northwest Council         Darrin Nicholson                        411 W Boy Scout Way             Spokane         Washington          99201   USA
Katahdin Area Council            R Scott Harvey                          90 Kelley Road                  Orono           Maine                4473   USA
Lincoln Heritage Council         Jason Pierce                            12001 Sycamore Station Place    Louisville      Kentucky            40299   USA
Longhorn Council                 John Coyle                              850 Canon Dr.                   Hurst           Texas                       USA
                                           Case 20-50601-LSS         Doc 3-1         Filed 07/23/20     Page 3 of 3




Longs Peak Council                John Coleman                       2215 23rd Avenue                   Greeley          Colorado            80632    USA
Mayflower Council                 Bryan Feather                      2 Mount Royal Ave. #100            Marlborough      Mass                 1752    USA
Heart of New England Council      Todd Lamison                       1980 Lunenburg Rd                  Lancaster        Mass                 1523    USA
Montana Council                   Dirk Smith                         820 17th Avenue South              Great Falls      Montana             59405    USA
Mount Baker Council               Kevin Nichols                      1715-100th PL SE, Suite B          Everett          Washington          98208    USA
Mount Diablo Silverado Council    John Fenoglio                      800 Ellinwood Way                  Pleasant hill    California          94523    USA
North Florida Council             Jack Sears                         521 S. Edgewood Avenue             Jacksonville     Florida             32205    USA
                                                                     Jefferson Service Center
Northeast Georgia Council         Trip Selman                                                           Pendergrass      Georgia             30549    USA
                                                                     148 Boy Scout Trail
Northern New Jersey Council       Rebecca Fields                     25 Ramapo Valley Road              Oakland          New Jersey           7436    USA
Northern Star Council             John Andrews                       6202 Bloomington Road              Fort Snelling    Minnesota           55111    USA

Oregon Trail Council              Scott Impecoven                    2525 Martin Luther King Jr. Blvd   Eugene           Oregon              97401    USA

Moutain West Council              Lynn Gunter                        8901 W. Franklin Rd                Boise            Idaho               83709    USA
Pacific Harbors Council           Ralph Voelker                      4802 S. 19th Street                Tacoma           Washington          98405    USA
Patriots' Path Council            Marc Andreo                        1 Saddle Road                      Cedar Knolls     New Jersey           7927    USA
                                                                                                                         South
Pee Dee Area Coucil               Michael Hesbach                    702 S Coit St                      Florence                             29503    USA
                                                                                                                         Carolina
Sagamore Council                  Ben Blumenberg                     518 N Main St                      Kokomo           Indiana             46903    USA
Sam Houston Area Council          Tom Varnell                        2225 N. Loop West                  Houston          Texas               77008    USA
Heart of America Council          Brick Huffman                      10210 Holmes Road                  Kansas City      Missouri            64131    USA
South Florida Council             Jeffrey Berger                     15255 NW 82nd Ave                  Miami lakes      Florida             33016    USA
Spirit of Adventure Council       Chuck Eaton                        2 Tower Office Park                Woburn           Massachusetts        1801    USA
Tidewater Council                 James Parnell                      1032 Heatherwood Dr.               Virginia Beach   Virginia            23455    USA
TIG Insurance Company as
                                  Delaware Department of Insurance
Successor to Merger to                                               841 Silver Lake Blvd.              Dover            Delaware        19904-2246   USA
                                  Commissioner
International Insurance Company
United States Fire Insurance      Delaware Department of Insurance
                                                                     841 Silver Lake Blvd.              Dover            Delaware        19904-2246   USA
Company                           Commissioner
